On Appellant's Motion for Rehearing.
The evidence showed that the deceased had gotten almost across the track when the rear end of the car was hit. H. D. Miller testified:
"I don't know exactly how far the Ford ran after it seemed to slow up before it was hit by the engine; the engine hit the hack of the car right along at the back wheels of it — I guess he ran two or three or four feet after the time he seemed to slow up before he was struck by the engine; something like that.
"I cannot say how far the engine was up the track at the time the Ford seemed to slow up: it had not yet come from behind the depot."
Therefore, if the train had been running 18 miles an hour, the rate limited by the ordinance, the deceased would have gotten across the track, and been clear of the approaching train. R. H. Boyce testified that in his opinion the train was running from 35 to 40 miles an hour. Perhaps other witnesses estimated the speed of the train higher. Another witness fixed the speed of the train at 30 miles an hour. In order for one to be free from the charge of contributory negligence, as a matter of law, in going across a crossing, it is not necessary that he stop and listen. Beaumont, S. L.  W. Ry. Co. v. Sterling (Tex.Civ.App.)260 S.W. 320, application for writ of error dismissed for want of jurisdiction; Trochta v. M., K.  T. Ry. Co., 218 S.W. 1038, by the Commission of Appeals, approved by the Supreme Court; Lancester v. Browder (Tex.Civ.App.) 243 S.W. 625, affirmed 256 S.W. 905, by the Commission of Appeals, approved by the Supreme Court. In Texas  N. O. Ry. Co. v. Harrington, 235 S.W. 188, 193, by the Commission of Appeals, and approved by the Supreme Court, the court said:
"Suppose the deceased had seen this train 350 feet, or more, up the track, and had not realized its unlawful rate of speed, but had felt justified in assuming that it was not being operated in excess of the speed provided by the city ordinance, he might, in the exercise of ordinary care, have attempted to cross the track ahead of the train. We do not think such an attempt would be contributory negligence as a matter of law. As to whether or not it was such negligence was a question of fact for the jury. As sustaining our views in this connection we refer also to the following authorities: Southern Traction Co. v. Gee (Tex.Civ.App.) 198 S.W. 993; Railway Co. v. Hall, 98 Tex. 480,85 S.W. 786."
We conclude that appellant's motion for rehearing should be overruled, and also appellees' motion for rehearing.